This is a review of the final determination of the State Tax Commission denying the application of the relator for a refund of retail sales taxes. The relator is a manufacturer of photo engraving. The finished product is delivered to the person who orders it as a piece of copper or zinc plate with an etching or photo engraved upon it. The value of the metal is not more than two per cent of what the customer pays. The refund was asked for on the ground that payment to relator was for its services and not for the metal delivered. Determination of the State Tax Commission unanimously confirmed, with fifty dollars costs and disbursements. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.